Citation Nr: 1015263	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to service connection for left hip 
disability.

3.  Entitlement to a rating in excess of 10 percent for 
recurrent low back pain with degenerative changes.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

5.  Entitlement to a rating in excess of 10 for pes planus of 
the left foot.

6.  Entitlement to a compensable rating for the residuals of 
a left ankle sprain.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 
1988.  His DD Form 214 shows that he also had more than one 
year and eleven months of prior active service.

In December 2006, the RO denied the Veteran's claims of 
entitlement to service connection for right knee disability; 
entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee; entitlement to a 
rating in excess of 10 for pes planus of the left foot; and 
entitlement to a compensable rating for the residuals of a 
left ankle sprain.  The Veteran disagreed with those 
decisions and perfected an appeal to the Board of Veterans' 
Appeals (Board).

After reviewing the record, the Board finds that additional 
development is warranted with respect to the issue of 
entitlement to service connection for right knee disability.  
Accordingly, that issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

During the course of the appeal, the evidence also revealed 
the presence of two more potential issues:  Entitlement to 
service connection for left hip disability and entitlement to 
a rating in excess of 10 percent for recurrent low back pain 
with degenerative changes.  However, an appeal has not been 
perfected with respect to those issues.  Those issues, as 
well as the perfected issue of entitlement to service 
connection for right knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the appellant if additional action is required on 
his part.


FINDINGS OF FACT

1.  On December 1, 2009, prior to the promulgation of a 
decision in the appeal, the Board effectively received 
notification from the Veteran that he no longer wished to 
appeal the issue of entitlement to a rating in excess of 10 
for pes planus of the left foot.

2.  On December 1, 2009, prior to the promulgation of a 
decision in the appeal, the Board effectively received 
notification from the Veteran that he no longer wished to 
appeal the issue of entitlement to a compensable rating for 
the residuals of a left ankle sprain.

3.  Degenerative joint disease of the left knee, manifested 
primarily by complaints of pain, weakness, and instability 
and limitation of flexion to as little as 132 degrees, is 
productive of no more than slight impairment.


CONCLUSIONS OF LAW

1.  The criteria have been met to withdraw the issue of 
entitlement to a rating in excess of 10 for pes planus of the 
left foot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria have been met to withdraw the issue of 
entitlement to a compensable rating for the residuals of a 
left ankle sprain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Left Foot and Left Ankle

As noted above, in December 2006, the RO denied the Veteran's 
claims of entitlement to service connection for a right knee 
disability; entitlement to a rating in excess of 10 for 
degenerative joint disease of the left knee; entitlement to a 
rating in excess of 10 for pes planus of the left foot and 
entitlement to a compensable rating for the residuals of a 
left ankle sprain.  The Veteran disagreed with those 
decisions and perfected an appeal to the RO. 

On December 1, 2009, the RO received notice from the Veteran 
that he only wished to appeal the issues of entitlement to 
service connection for right knee disability and entitlement 
to a rating in excess of 10 percent for degenerative joint 
disease of the left knee.  In so doing, he effectively 
withdrew from appeal the issues of entitlement to a rating in 
excess of 10 for pes planus of the left foot and entitlement 
to a compensable rating for the residuals of a left ankle 
sprain.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In light of the foregoing, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to the issues of entitlement to a rating in excess of 
10 percent for pes planus of the left foot and entitlement to 
a compensable rating for the residuals of a left ankle 
sprain.  Accordingly, the Board does not have jurisdiction to 
those issues, and they are dismissed without prejudice to 
refile those claims in the future.

VA's Duty to Notify and Assist

Unlike the issues concerning the ratings for pes planus and a 
left ankle sprain, the Board does have jurisdiction over the 
issue of entitlement to a rating in excess of 10 percent from 
degenerative joint disease of the left knee.  Prior to 
consideration of the merits of that issue, the Board must 
determine whether VA has met its statutory duty to assist the 
Veteran in the development of that claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

In March 2006, VA received the Veteran's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him that in order to 
establish an increased rating for his service-connected 
disability, the evidence had to show that such disability had 
worsened and the manner in which such worsening had affected 
his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  In this regard, the Veteran is, or should 
be, well aware of the criteria for presenting and supporting 
a claim for service connection or an increased rating, as he 
has long been a Veteran's Service Officer representing other 
veteran's before VA.

In developing the record, VA obtained or ensured the presence 
of the Veteran's service treatment records; records 
reflecting his treatment by VA from June 1990 through 
November 2007; records reflecting his employment with the 
United States Postal Service from February 1991 through June 
1993; and records reflecting his treatment by private health 
care providers from March 1992 through February 2010.  

From December 1989 through September 2009, VA examined the 
Veteran, in part to determine the extent of impairment due to 
his service-connected left knee disability.  The VA 
examination reports show that the examiners reviewed the 
Veteran's past medical history, including his service 
treatment records, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  
However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal 
with respect to the issue of entitlement to an increased 
rating for left knee disability.  He has not identified any 
outstanding evidence which could support that claim; and 
there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him 
or that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of that issue.


Analysis

The Left Knee

The Veteran contends that the 10 percent rating for his 
service-connected left knee disability does not adequately 
reflect the level of impairment caused by that disorder.  
Therefore, he maintains that an increased rating is 
warranted.  Again, however, after carefully considering the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will 
be denied.  

Disability evaluations are determined by comparing the 
manifestations of the Veteran's service-connected left knee 
disability with the criteria set forth in the Diagnostic 
Codes in VA's Schedule For Rating Disabilities.  That 
schedule assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The Veteran's degenerative joint disease (arthritis) of the 
left knee is rated under the criteria set forth in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Arthritis, established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45 (f).

The Veteran's left knee disability is rated in accordance 
with 38 C.F.R. 4.71a, Diagnostic Code 5262.  Under that code, 
a 10 percent rating is warranted for malunion of the tibia 
and fibula with slight knee or ankle disability.  A 20 
percent rating is warranted when there is moderate knee or 
ankle disability.

Potentially applicable to rating the degenerative joint 
disease of the left knee are 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5260 and 5261.  Under those diagnostic codes, a 10 
percent rating is warranted when knee flexion is limited to 
45 degrees or when extension is limited to 10 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees.  

It is possible for the Veteran to have separate and distinct 
manifestations from his left knee disability such that the 
knee could be rated under different diagnostic codes.  For 
example, if the Veteran has arthritis and instability of the 
knee, those disabilities may be rated separately under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259-261-62 
(1994); Prec. Op. VA Gen. Counsel 23-97 (Multiple Ratings for 
Knee Disability, 62 Fed. Reg. 63,604 (1997)).  Otherwise, 
there is a potential risk for the prohibited practice of 
pyramiding; that is, the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes.  38 C.F.R. § 4.14 (2009).  

Under Diagnostic Code 5257, if the Veteran's left knee 
disability is manifested by recurrent subluxation or lateral 
instability, a 10 percent rating is warranted for slight knee 
impairment, while a 20 percent rating is warranted for 
moderate impairment.  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the Veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 

The more recent evidence on file consists of records 
reflecting the Veteran's treatment or examination by VA from 
November 2005 through April 2009; records reflecting the 
Veteran's May 2006 treatment at University Hospital; and 
records reflecting the Veteran's December 2008 and February 
2010 treatment by Timothy C. Galbraith, D.O.  The 
preponderance of that evidence shows that the Veteran's 
service-connected left knee disability is manifested 
primarily by complaints of pain and giving way, a wide-based 
gait, difficulty negotiating stairs, and an inability to 
stand or walk for prolonged periods of time.  

Despite his complaints, the preponderance of the competent 
evidence of record shows that the Veteran is able to extend 
his left knee to zero degrees and to flex it to at least 132 
degrees.  Repeated use does not result in any additional 
limitation of motion, and he does not have flare ups, excess 
fatigability, or incoordination.  Moreover, despite his 
complaints of giving way, there is no objective evidence of 
lateral or anterior-posterior instability.  

Although the Veteran also complains of swelling and weakness 
and Dr. Galbraith notes generalized weakness in the left 
knee, the preponderance of the evidence shows that the 
Veteran's strength in the left lower extremity is 5/5 with 
normal muscle bulk and tone.  In addition, there is no 
objective evidence of effusion, heat, discoloration, sensory 
deficits, impaired reflexes, crepitus, or deformity.  

Radiographic studies, such as the report of a December 2008 
MRI, show that the Veteran has moderate to severe 
degenerative changes in his left knee.  However, other than 
impairing his ability to do yard work or go shopping, the 
preponderance of the evidence shows that his left knee 
disability does not, generally, impair his ability to 
accomplish his activities of daily living or to perform his 
job as a Veteran's Service Officer.  Indeed, there is no 
competent evidence that the manifestations of the Veteran's 
left knee disability are productive of any more than slight 
impairment.  

In light of the foregoing, the Board finds that the 
manifestations of the Veteran's service-connected left knee 
disability meet or more nearly approximate the criteria for a 
10 percent schedular rating under the applicable diagnostic 
codes.  Accordingly, an increased rating is not warranted, 
and the appeal is denied.

In arriving at the foregoing decision, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's service-connected degenerative joint disease of the 
left knee.  Ordinarily, the VA Rating Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
claimant's disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant).  The schedular evaluation for the 
knee disability is not inadequate.  The Veteran's complaints 
relate to chronic pain and limited motion.  These are 
symptoms anticipated by the relevant diagnostic codes.  
Moreover, the Veteran and his representative have not 
identified, and the Board has not found, any factors which 
may be considered to be exceptional or unusual with respect 
to the service-connected degenerative joint disease of the 
left knee.  In this regard, the record does not show that the 
Veteran has required frequent hospitalizations for his 
service-connected left knee disability.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
In short, the evidence does not support the proposition that 
the Veteran's degenerative joint disease of the left knee 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

The issue of entitlement to a rating in excess of 10 for pes 
planus of the left foot dismissed.

The issue of entitlement to a compensable rating for the 
residuals of a left ankle sprain is dismissed.
Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.


REMAND

The Veteran also seeks entitlement to service connection for 
right knee disability.  The Veteran contends that he has 
degenerative joint disease in the knee as a result of an 
antalgic gait due to his service-connected degenerative joint 
disease of the left knee.  Therefore, he maintains that 
service connection is warranted on a secondary basis.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that additional development of the record is 
warranted.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Moreover, 
any increase in the severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Id.

The Veteran's service treatment records are negative for any 
complaints or clinical findings of right knee disability.  
However, they do show that his left great toe was amputated 
due to the presence of Buerger's disease.  He was found unfit 
for further service, discharged due to physical disability, 
and placed on the Temporary Disability Retired List.

The medical evidence dated since March 1989, suggests that 
the Veteran walks with an abnormal, wide-based gait.  
However, right knee disability was not manifested until 
December 2001, when VA X-rays showed minimal to mild 
hypertrophic/bony degenerative changes.  

In November 2006, the Veteran was examined by VA to determine 
the nature and etiology of his right knee disability.  
Following that examination, the examiner concluded that the 
Veteran's right knee disability was not related to or caused 
by his service-connected left knee disability.  

In December 2008 and February 2010, the Veteran was treated 
by Timothy C. Galbraith, D.O. for disorders assessed as 
bilateral pain in joint involving lower leg and bilateral 
degenerative joint disease in each knee.  Dr. Galbraith noted 
that the pain began in 1986, while playing organized sports.  
He suggested that when the Veteran injured his knee, he 
favored both knees and it caused the underlying arthritis to 
progress and get worse.  Therefore, he concluded that there 
was a direct correlation with his initial injuries.  

Neither the VA examiner, nor Dr. Galbraith set forth the 
rationale for their conclusions.  Therefore, in light of 
their opposing conclusions, an additional, more comprehensive 
examination is warranted to reconcile those opinions.  
38 C.F.R. § 4.2 (2009).

Finally, the Veteran seeks entitlement to service connection 
for left hip disability and entitlement to a rating in excess 
of 10 percent for recurrent low back pain with degenerative 
changes.  In December 2006, the RO denied those claims.  In 
January 2007, the RO received a document, which, when read in 
a manner most favorable to the Veteran, constitutes a notice 
of disagreement with that decision.  In fact, it was 
identified by the RO as a notice of disagreement.

In December 2009, the RO received notice from the Veteran 
that he only wished to appeal the issues of entitlement to 
service connection for right knee disability and entitlement 
to a rating in excess of 10 percent for degenerative joint 
disease of the left knee.  That document was received shortly 
after the Veteran was issued a Supplemental Statement of the 
Case with respect to those issues, as well as the issues of 
entitlement to a rating in excess of 10 for pes planus of the 
left foot and entitlement to a compensable rating for the 
residuals of a left ankle sprain.  At that time, the Veteran 
had not perfected an appeal with respect to the issues of 
entitlement to service connection for left hip disability and 
entitlement to a rating in excess of 10 percent for recurrent 
low back pain with degenerative changes.  Therefore, the 
Board finds that the December 2009 notice did not apply to 
those issues.  Since the Veteran has submitted a timely 
Notice of Disagreement, the Board is required to remand those 
issues to the RO for issuance of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing, the issue entitlement to service 
connection for right knee disability and the potential issues 
of entitlement to service connection for left hip disability 
and entitlement to a rating in excess of 10 percent for 
recurrent low back pain with degenerative changes case are 
REMANDED for the following actions: 

1.  Issue a Statement of the Case 
concerning the claims of entitlement to 
service connection for left hip 
disability and entitlement to a rating in 
excess of 10 percent for recurrent low 
back pain with degenerative changes.  

If, and only if, the Veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issues 
should these claims be returned to the 
Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 202 (2009). 

2.  Afford the Veteran the opportunity to 
obtain and submit from Dr. Galbraith a 
supplemental statement which sets forth 
the rationale/basis for his earlier 
statement that there was a direct 
correlation between the Veteran's 
inservice injuries and current right knee 
disability.

3.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and etiology of any right knee 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder must be made available 
to the examiner for review of the 
pertinent documents therein in 
conjunction with the examination, and the 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand. 

If right knee disability(ies) is 
diagnosed, the VA examiner must identify 
and explain the elements supporting each 
diagnosis.  The examiner must also render 
an opinion as to whether there is a 50 
percent or greater likelihood that such 
right knee disability is proximately due 
to or has been aggravated by his service-
connected degenerative changes of the 
left knee.  

In formulating his or her opinion, the VA 
examiner must state whether or not there 
has been any increase in the severity of 
the Veteran's underlying right knee 
pathology.  If so, the examiner must 
state whether such increase is 
proximately due to or the result of the 
service-connected left knee disability, 
and not due to the natural progress of 
the right knee disability.  In this 
regard, the examiner must determine, by 
medical evidence, the baseline level of 
the severity of the right knee disability 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.

The complete rationale for all opinions 
must be set forth.  

In the event that the Veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  When the actions requested in Parts 2 
and 3 have been completed, undertake any 
other indicated development.  Then 
readjudicate the issue of entitlement to 
service connection for a right knee 
disability. 

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


